 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CRYSTAL ERVIN,                                   No. 2:18-cv-167-EFB
11                       Plaintiff,
12           v.                                        MEMORANDUM AND ORDER
13    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security
14
                         Defendant.
15

16

17          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

18   (“Commissioner”) denying her applications for a period of disability and Disability Insurance

19   Benefits (“DIB”) under Title II of the Social Security Act (“the Act”); and (2) Supplemental

20   Security Income (“SSI”) Title XVI of the Act. The parties have filed cross-motions for summary.

21   ECF Nos. 15 & 16. As discussed below, plaintiff’s motion for summary judgment is granted and

22   the Commissioner’s motion is denied.

23   I.     BACKGROUND

24          On May 15, 2014, plaintiff filed her application for a period of disability and DIB.

25   Administrative Record (“AR”) at 174-176. She filed her application for SSI on July 24, 2014. Id.

26   at 180-188. Plaintiff’s applications were denied initially and upon reconsideration. Id. at 119-

27   123, 130-36. On January 31, 2017, a hearing was held before administrative law judge (“ALJ”)

28   Jean R. Kerins. Id. at 35-65.
                                                      1
 1          On April 20, 2017, the ALJ issued a decision finding that plaintiff was not disabled under
 2   sections 216(i), 223(d), and 1614(a)(3)(A) of the Act.1 Id. at 15-27. The ALJ made the following
 3   specific findings:
 4      1. The claimant meets the insured status requirements of the Social Security Act through
 5         December 31, 2017.

 6      2. The claimant has not engaged in substantial gainful activity since August 1, 2013, the
           alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).
 7
        3. The claimant has the following severe impairments: benign hypermobility syndrome,
 8
           eczema, obesity, anxiety disorder, mood disorder and cannabis dependence (20 CFR
 9         404.1520(c) and 416.920(c)).

10
            1
11             Disability Insurance Benefits are paid to disabled persons who have contributed to the
     Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
12   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions,
     disability is defined, in part, as an “inability to engage in any substantial gainful activity” due to
13   “a medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
14
     §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
15   following summarizes the sequential evaluation:

16                           Step one: Is the claimant engaging in substantial gainful
                    activity? If so, the claimant is found not disabled. If not, proceed
17                  to step two.
                             Step two: Does the claimant have a “severe” impairment?
18
                    If so, proceed to step three. If not, then a finding of not disabled is
19                  appropriate.
                             Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically
21                  determined disabled. If not, proceed to step four.
22                           Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step
23                  five.
                             Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      2
 1              ***
 2           4. The claimant does not have an impairment or combination of impairments that meets or
                medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
 3
                P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
 4              416.926).

 5              ***

 6           5. After careful consideration of the entire record, the undersigned finds that the claimant has
                the residual functional capacity to perform a full range of work at all exertional levels, but
 7              with the following nonexertional limitations: she is able to maintain the concentration,
                persistence and pace for simple repetitive tasks for two hours at a time over an eight-hour
 8              day with regular breaks. She could not work in a production-based job; is to avoid
 9              concentrated exposure to hazardous heights and machinery; and is restricted from
                exposure to fumes or gases.
10
                ***
11
             6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and
12              416.965).
13              ***
14
             7. The claimant was born [in] 1977 and was 36 years old, which is defined as a younger
15              individual age 18-49, on the alleged disability onset date (20 CFR 404.1563 and 416.963).

16           8. The claimant has at least a high school education and is able to communicate in English
                (20 CFR 404.1564 and 416.964).
17
             9. Transferability of job skills is not material to the determination of disability because using
18              the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
19              disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
                CFR Part 404, Subpart P, Appendix 2).
20
             10. Considering the claimant’s age, education, work experience, and residual functional
21               capacity, there are jobs that exist in significant numbers in the national economy that the
                 claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).
22
                ***
23
             11. The claimant has not been under a disability as defined in the Social Security Act, from
24
                 August 1, 2013, through the date of this decision (20 CFR 404.1520(g) and 416.920(g)).
25
             12. The claimant’s history of cannabis dependence is not a contributing factor material to the
26               determination of disability (20 CFR 404.1535 and 416.935).

27   Id. at 15-26.
28   /////
                                                            3
 1           Plaintiff’s request for Appeals Council review was denied on November 20, 2017, leaving
 2   the ALJ’s decision as the final decision of the Commissioner. Id. at 1-5.
 3   II.     LEGAL STANDARDS
 4           The Commissioner’s decision that a claimant is not disabled will be upheld if the findings
 5   of fact are supported by substantial evidence in the record and the proper legal standards were
 6   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);
 7   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,
 8   180 F.3d 1094, 1097 (9th Cir. 1999).
 9           The findings of the Commissioner as to any fact, if supported by substantial evidence, are
10   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
11   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
12   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
13   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
14   N.L.R.B., 305 U.S. 197, 229 (1938)).
15           “The ALJ is responsible for determining credibility, resolving conflicts in medical
16   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
17   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
18   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
19   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
20   III.    ANALYSIS
21           Plaintiff raises three arguments. First, she argues that the ALJ erred in failing to include
22   limitations for benign hypermobility syndrome, eczema, and obesity in the residual functional
23   capacity finding (“RFC”). Second, she argues that the ALJ erred in weighing the medical
24   evidence with respect to her mental capabilities. Third, she argues that the ALJ erred in
25   discounting: (1) testimony from three lay witnesses; (2) testimony from plaintiff herself; and (3)
26   twenty-five pages of photographs.
27   /////
28   /////
                                                        4
 1          For the reasons stated hereafter, the court finds plaintiff’s second argument persuasive and
 2   will remand for additional proceedings on that basis. It declines to reach the remaining
 3   arguments.2
 4          Plaintiff contends that the ALJ erred in her evaluation of the psychiatric medical evidence.
 5   Specifically, she argues that the ALJ offered insufficient reasons for assigning great weight to the
 6   opinion of consultative examiner Dr. Silvia Torrez and for discounting the opinion of treating
 7   physician Dr. Stuart Tubis.
 8          Dr. Torrez, after examining plaintiff, assessed: (1) no limitation in following simple or
 9   complex/detailed instructions; (2) mild limitation in maintaining adequate pace or persistence; (3)
10   mild-moderate limitation in maintaining adequate attention/concentration and in withstanding the
11   stress of a routine workday; and (4) moderate limitation in adapting to changes, hazards, or
12   stressors in workplace settings. Id. at 23-24, 390-398. In assigning Dr. Torrez’s opinion great
13   weight, the ALJ noted that Torrez had “program knowledge and her findings are consistent with
14   the longitudinal record.” Id. at 24.
15          Dr. Tubis, plaintiff’s treating physician, submitted a questionnaire in March of 2017
16   indicating that plaintiff had, inter alia: (1) insomnia; (2) high emotional lability; (3) recurrent
17   panic attacks; (4) suicidal ideation; (5) recollections of a traumatic experience; and (6)
18   generalized anxiety disorder. Id. at 478-483. He determined that plaintiff would be absent more
19   than three times a month and had poor ability in nearly all areas of the mental abilities required to
20   do unskilled, semi-skilled, and skilled work. Id. The ALJ assigned little weight to Dr. Tubis’
21   opinion after finding it inconsistent with the evidence and plaintiff’s reported daily activities and
22   lifestyle. Id. at 24. The ALJ also found that Dr. Tubis’ questionnaire findings were not supported
23   by his own treatment records. Id.
24          The court notes that plaintiff’s construction of this argument contains an implicit and
25   faulty premise. She argues that both the reasons for crediting the examining physician and the
26
            2
27           Plaintiff’s other arguments, even if wholly credited, would not warrant remand for
     payment of benefits. Thus, having already concluded that remand for additional proceedings is
28   warranted based on the second argument, there is no need to address them.
                                                      5
 1   reasons for discounting the treating physician were inadequate. The separation of these
 2   arguments indicates that plaintiff believes that, in order to credit an examining physician at all, an
 3   ALJ must offer valid reasons. This is incorrect. Rather, an ALJ must offer “specific, legitimate
 4   reasons” that are “based on substantial evidence in the record” for resolving a perceived conflict
 5   in favor of an examining physician over a treating physician. See Winans v. Bowen, 853 F.2d
 6   643, 647 (9th Cir. 1987). The distinction might appear pedantic, but is important. This court is
 7   not tasked with evaluating Dr. Torrez’s qualifications or determining whether her opinion as an
 8   examining source met some indicia of prima facie validity. The relevant determination is
 9   whether the ALJ offered specific and legitimate reasons for crediting Torrez over Tubis. The
10   court concludes the ALJ did not.
11          As noted supra, the ALJ discounted Dr. Tubis’ opinion after finding that it was
12   inconsistent with “the evidence and [plaintiff’s] reported daily activities and lifestyle and [is] not
13   supported by [his] own treatment records.” AR at 24. The ALJ offered no analysis to support the
14   conclusion that Tubis’ opinion was inconsistent with the medical evidence.3 To be sure, the ALJ
15   summarized plaintiff’s medical history (id. at 22-24), but she never undertook the next step of
16   analyzing how Tubis’ assessed limitations were inconsistent with that history. Absent such
17   analysis, this court can only guess as to which parts of plaintiff’s medical history the ALJ was
18   referencing. The U.S. Court of Appeals for the Ninth Circuit has held such unsupported
19   conclusions are insufficient:
20                  To say that medical opinions are not supported by sufficient
                    objective findings or are contrary to the preponderant conclusions
21                  mandated by the objective findings does not achieve the level of
                    specificity our prior cases have required, even when the objective
22
            3
23            In her cross-motion for summary judgment, the Commissioner has offered her own
     analysis of the record and contends that it supports the ALJ’s conclusions. But this court cannot
24   affirm based on analysis which the ALJ did not articulate. See, e.g., Pinto v. Massanari, 249 F.3d
     840, 847-48 (9th Cir. 2001) (an agency decision cannot be affirmed based on a ground that the
25   agency did not invoke in making its decision); see also Barbato v. Comm’r of Soc. Sec. Admin.,
26   923 F. Supp. 1273, 1276 n.2 (C.D. Cal. 1996) (remand is appropriate when a decision does not
     adequately explain how a decision was reached, “[a]nd that is so even if [the Commissioner] can
27   offer proper post hoc explanations for such unexplained conclusions,” for “the Commissioner's
     decision must stand or fall with the reasons set forth in the ALJ's decision, as adopted by the
28   Appeals Council”) (citation omitted).
                                                        6
 1                    factors are listed seriatim. The ALJ must do more than offer [her]
                      conclusions. [She] must set forth [her] own interpretations and
 2                    explain why they, rather than the doctors’, are correct.
 3   Embrey v. Bowen, 849 F.2d 418, 421-422 (9th Cir. 1988); see also McAllister v. Sullivan, 888

 4   F.2d 599, 602 (9th Cir. 1989) (an ALJ’s rejection of a physician’s opinion on the ground that it

 5   was contrary to clinical findings in the record was “broad and vague, failing to specify why the

 6   ALJ felt the treating physician’s opinion was flawed”); Jones v. Astrue, 503 F. App’x 516, 517

 7   (9th Cir. 2012) (“However, it is not clear whether, in deeming the opinion ‘unsupported by

 8   objective findings,’ the ALJ considered the treatment notes in the record, and if so, what

 9   specifically made them insufficient to support the opinion. . . . Accordingly, the ALJ failed to

10   provide ‘specific and legitimate reasons supported by substantial evidence in the record’ . . . .”)

11   (unpublished).

12           The ALJ’s conclusion that Dr. Tubis’ assessed limitations were inconsistent with

13   plaintiff’s daily activities is scarcely better supported. To her credit, the ALJ did list various

14   activities that plaintiff engaged in:

15                    The claimant reported that she cooks, cleans, takes out the trash, and
                      does laundry. She watches television and movies, reads, uses the
16                    computer, and listens to music. She goes for walks, grocery
                      shopping and to the park and talks on the telephone.
17
                      ...
18
                      She visits her family and friends and they visit her. She cuts and
19                    styles her family and friends’ hair. She has a boyfriend and they have
                      date nights, go out to eat and to the movies. She reported a handful
20                    of friends who she hangs out with, talks to, visits, and goes out to eat
                      with and talks on the phone.
21

22   AR at 19-20. She did not, however, carry her burden of analyzing the inconsistency between

23   these activities and Dr. Tubis’ findings. See Gonzalez v. Sullivan, 914 F.2d 1197, 1200-01 (9th

24   Cir. 1990) (holding that where ALJ found claimant could perform sedentary work and referred to

25   claimant’s daily activities, ALJ erred by not stating how the “ability to perform those daily

26   activities translated into the ability to perform appropriate work”); see also Brown-Hunter v.

27   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (“the agency [must] set forth the reasoning behind its

28   decisions in a way that allows for meaningful review”); Blakes v. Barnhart, 331 F.3d 565, 569
                                                          7
 1   (7th Cir. 2003) (“We require the ALJ to build an accurate and logical bridge from the evidence to
 2   her conclusions so that we may afford the claimant meaningful review of the SSA’s ultimate
 3   findings.”).
 4          For the foregoing reasons, the ALJ’s determination must be reversed.
 5          A. Remand for Additional Proceedings
 6          “The decision whether to remand a case for additional evidence, or simply to award
 7   benefits is within the discretion of the court.” Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir.
 8   1987). A court should remand for further administrative proceedings, however, unless it
 9   concludes that such proceedings would not serve a useful purpose. Dominguez v. Colvin, 808
10   F.3d 403, 407 (9th Cir. 2016). The court cannot say that additional proceedings would have no
11   utility in the present case. That the ALJ failed to provide sufficient reasons for discounting the
12   opinion of plaintiff’s treating physician in this instance does not compel a finding that she is
13   categorically unable do so.
14   IV.    CONCLUSION
15          Based on the foregoing, it is hereby ORDERED that:
16          1. Plaintiff’s motion for summary judgment (ECF No. 15) is GRANTED;
17          2. The Commissioner’s cross-motion for summary judgment (ECF No. 16) is DENIED;
18   and
19          3. The Clerk is directed to enter judgment in plaintiff’s favor and close the case.
20   DATED: March 25, 2019.
21

22

23

24

25

26

27

28
                                                        8
